

SETTLEMENT AGREEMENT AND MUTUAL RELEASE


THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is made and
entered into as of February 3, 2010 (the “Effective Date”) by and between ONCALL
SUPERIOR MANAGEMENT, a Philippines Corporation (“OSM”) and SM eVENTURES, a
Philippines Corporation (“SME” and together with OSM, “OSM/SME” or
“Defendants”), and LIVEDEAL, INC., a Nevada corporation, f/k/a YP Corp.
(“LiveDeal”) and TELCO BILLING, INC., a Nevada corporation (“Telco” and together
with LiveDeal, “Plaintiffs”).  For purposes of this Agreement, Plaintiffs and
Defendants are sometimes individually referred to as a “Party” and sometimes
collectively referred to as the “Parties.”
 
Background
 
A.           Telco and OSM previously entered into that certain Memorandum of
Agreement dated as of November 1, 2007 (the “OSM Contract”), pursuant to which
OSM agreed to provide inbound telemarketing services, including customer service
and quality assurance and/or control services, through its telephone
representatives, to Plaintiffs’ customers residing in the United States.
 
B.           Telco and SME previously entered into that certain Marketing
Agreement dated as of November 13, 2006 (the “SME Contract” and together with
the OSM Contract, the “Contracts”), pursuant to which SME agreed that its sales
representatives would make outbound telemarketing sales to business consumers of
Plaintiffs residing in the United States.
 
C.           Plaintiffs and Defendants are currently parties to a civil action
pending in the Federal Court, District of Arizona, entitled LiveDeal et. al. v.
Oncall Superior Management, et.al, United States District Court Case No. CV
09-976-PHX-DGC concerning whether Plaintiffs or Defendants breached the
Contracts and what damages were incurred (the “Litigation”).
 
D.           In order to avoid the uncertainties, inconvenience, and expense of
further litigation, the Parties now desire to compromise and settle all claims,
causes of action, and issues in dispute between them from the beginning of time
through and including the date hereof all on the terms set forth herein.
 
E.           Each of the Parties hereto declares that the terms of this
Agreement have been read and understood and that this Agreement is entered into
voluntarily, freely, and without coercion of any sort, and is accepted for the
purpose of making a complete, final, and binding settlement of any and all
claims described herein as well as those omitted through oversight or error,
with the exception of only those claims specifically enumerated and excluded
herein.
 
In consideration of the acts, payments, covenants and mutual agreements herein
described and agreed to be performed the Parties agree as follows:
 
Agreement
 
1.           Incorporation of Background.  The statements set forth in
paragraphs A through E above are acknowledged by the Parties to be true and
correct and are hereby incorporated into and are deemed a part of this
Agreement.

 
 

--------------------------------------------------------------------------------

 

2.           Settlement Amount.  Notwithstanding the terms of any other
agreement between the Parties, LiveDeal shall pay Defendants US$300,000
(“Settlement Amount”) in immediately available funds by wire transfer per the
instructions contained in Exhibit A according to the following schedule:
 
(a)           US $250,000 upon the execution of this Agreement and the New
Services Agreement; and
 
(b)           US$50,000 on February 15, 2010.
 
3.           New Services Agreement.  As a condition to the execution of this
Agreement and the payment of the Settlement Amount, LiveDeal and OSM shall have
entered into a Services Agreement in the form attached as Exhibit B hereto,
pursuant to which OSM agrees to provide inbound and outbound telesales support
for LiveDeal’s “Legacy” business and assist with LiveDeal’s direct sales efforts
in exchange for the payments set forth therein (“New Services Agreement”).
 
4.           Termination of Litigation.  Within five days from the date of
execution of this Agreement and the New Services Agreement,  the Parties will
file with  the District of Arizona, before Judge Campbell, a Stipulation
for Dismissal with Prejudice terminating the Litigation.  Each party to the
litigation will bear their own attorneys’ fees and costs incurred in the
Litigation.  The Parties agree to execute such other documents and perform such
other acts as may be necessary to cause the entire Action to be dismissed with
Prejudice.
 
5.           Termination of Prior Contracts.  The Contracts previously entered
into among the Parties are hereby terminated or are acknowledged by the Parties
to have been previously terminated and all of the obligations arising therefrom
between the Plaintiffs and the Defendants shall be deemed terminated by mutual
agreement, including, without limitation, any and all payments for services or
interest payments that LiveDeal might have otherwise owed; provided that the
obligations of the Parties set forth in this Agreement and the New Services
Agreement shall survive.
 
6.           Mutual Release and Covenant Not to Sue.
 
(a)           Defendants, on behalf of themselves and their officers, directors,
agents, shareholders, partners, affiliates and successors and assigns
(collectively, the “OSM/SME Releasor Parties”), hereby forever release,
discharge, cancel, waive, and acquit Plaintiffs and Plaintiffs’ subsidiaries,
affiliates, agents, officers, managers, owners, directors, employees, insurers,
successors and assigns (collectively, the “LiveDeal Exculpated Parties”), of and
from any and all rights, claims, demands, causes of action, obligations,
damages, penalties, fees, costs, expenses, and liabilities of any nature
whatsoever, whether in law or equity (collectively, “Claims”), which the OSM/SME
Releasor Parties have, had or may hereafter have against any LiveDeal Exculpated
Parties arising out of, by reason of, or related to the Contracts or the
Parties’ prior relationships and transactions, existing as of the date of
execution of this Agreement, WHETHER KNOWN TO THE OSM/SME RELEASOR PARTIES AT
THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT, other than any Claims arising
out of, or by reason of any breaches by the LiveDeal Exculpated Parties of their
obligations under this Agreement or the New Services Agreement, this Agreement
intending to be a full and final settlement between the Parties.  The foregoing
release may be used to completely bar any action or suit before any court,
arbitral, or administrative body with respect to any claim under federal, state,
local, or other law relating to any of the Claims released herein.

 
 

--------------------------------------------------------------------------------

 

(b)           Plaintiffs, on behalf of themselves and their respective
subsidiaries, officers, directors, agents, shareholders, partners, affiliates
and successors and assigns (collectively, the “LiveDeal Releasor Parties”),
hereby forever release, discharge, cancel, waive, and acquit Defendants, and
Defendants’ subsidiaries, affiliates, agents, officers, owners, directors,
employees, insurers, successors and assigns (collectively, the “OSM/SME
Exculpated Parties”), of and from any and all Claims, which the LiveDeal
Releasor Parties have, had or may hereafter have against them arising out of, by
reason of, or relating to the Contracts or the Parties’ prior relationships or
transactions, existing as of the date of execution of this Agreement, WHETHER
KNOWN TO THE LIVEDEAL RELEASOR PARTIES AT THE TIME OF EXECUTION OF THIS
AGREEMENT OR NOT, other than any Claims arising out of, or by reason of any
breaches by the OSM/SME Exculpated Parties of their obligations under this
Agreement or the New Services Agreement, this Agreement intending to be a full
and final settlement between the Parties.  The foregoing release may be used to
completely bar any action or suit before any court, arbitral, or administrative
body with respect to any claim under federal, state, local, or other law
relating to any of the Claims released herein.
 
(c)           For purposes of the remainder of this Agreement the term “Releasor
Parties” shall refer collectively to the OSM/SME Releasor Parties and the
LiveDeal Releasor Parties and the term “Exculpated Parties” shall refer
collectively to the OSM/SME Exculpated Parties and the LiveDeal Exculpated
Parties.
 
(d)           Each Party, on behalf of itself and its respective Releasor
Parties, further covenants and agrees not to institute, nor cause to be
instituted, any legal proceeding of any nature whatsoever, either on its own
behalf or in any representative capacity, for any claim released hereunder
premised upon any legal theory or claim whatsoever, including without
limitation, contract, tort, interference with contract, breach of contract,
defamation, negligence, infliction of emotional distress, fraud, or deceit,
except that a Releasor Party hereto may file a legal proceeding against an
Exculpated Party to enforce the terms of this Agreement or any agreement
contemplated hereunder.
 
(e)           Each of the Parties acknowledges that the considerations afforded
such Party under this Agreement are in full and complete satisfaction of any
Claims such Party or the Releasor Parties may have or may have had prior to the
date hereof, and provide good and sufficient consideration for every promise,
duty, release, obligation, agreement and right contained in this Agreement.
 
(f)            EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT THE RELEASE AND
DISCHARGE SET FORTH IN THIS AGREEMENT IS A GENERAL RELEASE AND DISCHARGE AS TO
IT AND ALL OTHER RELEASED PARTIES. EACH OF THE PARTIES FURTHER EXPRESSLY WAIVES
AND ASSUMES THE RISK THAT ANY AND ALL CLAIMS FOR DAMAGES WHICH EXIST AS OF THE
DATE OF THIS AGREEMENT BUT OF WHICH IT DOES NOT KNOW OR WHICH IT DOES NOT
SUSPECT EXIST, WHETHER THROUGH IGNORANCE, OVERSIGHT, ERROR, NEGLIGENCE, OR
OTHERWISE, AND WHICH IF KNOWN, WOULD MATERIALLY AFFECT ITS DECISION TO ENTER
INTO THIS AGREEMENT, ARE BEING RELEASED AND WAIVED BY THIS AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

(g)           Nothing in this Agreement will prevent the Parties from asserting
any defense to any claim by any third party.
 
7.           Assistance with Illinois Dispute.  OSM/SME agrees to cooperate and
provide assistance to LiveDeal as reasonably requested in connection with the
existing complaint filed by the Attorney General of Illinois against LiveDeal.
 
8.           No Disparagement.  Each of the Parties agrees that as part of the
consideration for this Agreement, each will not make nor permit its affiliates
to make disparaging or derogatory remarks, whether oral or written, about the
other Party or its business, products, prospects, subsidiaries, affiliates,
directors, officers or agents.  Nothing in this Agreement shall prevent any of
the Parties from giving truthful testimony or providing any information
requested by a governmental authority or by court order.
 
9.           No Admission of Liability.  Nothing contained in this Agreement
shall be construed in any manner as an admission by any Party that it has or may
have violated any statute, law or regulation, or breached any contract or
agreement.
 
10.         No Third Party Beneficiaries; Exception.  Nothing in this Agreement,
whether expressed or implied, is intended to confer any rights or remedies
under, or by reason of, this Agreement on any persons other than the Parties to
it and their respective successors and permitted assigns, nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third person to any Party to this Agreement, nor shall any provision give
any third persons any right of subrogation or action over or against any Party
to this Agreement; provided, however, that any Exculpated Party that is not a
Party to this Agreement shall be deemed a third-party beneficiary under
Section 6 of this Agreement.
 
11.         Confidentiality.  The Parties agree that they will keep the terms,
conditions, and amount of this Agreement and the New Services Agreement
confidential and that they will not hereafter disclose any information
concerning this Agreement to anyone  to whom disclosure is not required by law
or a court order, provided that the foregoing excludes the Parties’ attorneys,
accountants, representatives, employees and other business advisors.  The
Parties also agree that neither this Agreement nor evidence of this Agreement
shall be used or offered as evidence in any proceeding for any purpose
whatsoever, except for the purposes of enforcement and compliance as provided
above.  In the event one of the Parties is requested by subpoena, deposition
notice, court order or otherwise to disclose the terms of this Agreement, notice
shall be given to the other Party’s legal counsel within five business days of
receipt of the request for disclosure.
 
12.         Acknowledgements. Each of the Parties acknowledges, represents,
warrants and confirms the following:

 
 

--------------------------------------------------------------------------------

 

(a)           the Party has relied on its own judgment regarding the
consideration for and language of this Agreement;
 
(b)           the Party has been given a reasonable period of time to consider
this Agreement, has been advised to consult with independent counsel of his own
choosing before signing this Agreement, and has consulted with independent
counsel or voluntarily elected not to consult with independent counsel with
respect hereto;
 
(c)           this Agreement is written in a manner that is understandable to it
and it has read and understood all provisions of this Agreement;
 
(d)           the Party signs this Agreement as its free and voluntary act,
without any duress, coercion or undue influence exerted by or on behalf of the
other Party or any other third-party;
 
(e)           signing this Agreement is not an admission of fault or liability;
 
(f)            the Party is the sole owner of the claims or causes of action
being released herein and such Party has not conveyed or assigned any interest
in any such claims or causes of action to any person or entity not a party
hereto;
 
(g)           the Party has full and complete authorization and power to sign
this Agreement in the capacity herein stated;
 
(h)           this Agreement is a valid, binding and enforceable obligation of
the Party and does not violate any law, rule, regulation, contract or agreement
otherwise enforceable by or against the Party; and
 
(i)            the Party agrees to be responsible for its own attorney’s fees
and costs in connection with the negotiation, preparation and effectuation of
this Agreement.
 
13.         Nature of the Agreement.  This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect.  This
Agreement constitutes the sole and entire agreement of the Parties with respect
to the subject matter hereof, and there are no agreements of any nature
whatsoever between any of the Parties hereto with respect to the subject matter
hereof, except as expressly stated herein.  This Agreement may not be modified
or changed unless done so in writing, signed by each of the Parties.  In the
event that any portion of this Agreement is found to be unenforceable for any
reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of the Agreement shall continue to be in full force
and effect.
 
14.         Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only by facsimile
transmission or by next day delivery by a nationally recognized courier service
to the Parties at the following addresses or facsimile numbers:

 
 

--------------------------------------------------------------------------------

 

 
If to OSM/SME:
OnCall Superior Management / SM eVentures

Prestige Tower, Suite 2403
Ortigas Center, Pasig, Philippines
Attention: George Yang
Facsimile: 949-878-3684


with a copy to (which shall not constitute notice
Victoria L. Orze

HINSHAW & CULBERTSON LLP
3200 North Central Ave., Suite 800
Phoenix, Arizona 85012
vorze@hinshawlaw.com


 
If to LiveDeal or Telco:
LiveDeal, Inc.

2490 E. Sunset Road, Suite 100
Las Vegas, Nevada 89120
Attention: General Counsel
Facsimile: 702-939-0245


with a copy to (which shall not constitute notice):
Snell & Wilmer L.L.P.

One Arizona Center
Phoenix, Arizona 85004-2202
Attention:  Dan Mahoney
Facsimile:  602-382-6070


15.         Waiver.  The waiver by either Party of any term, condition or
provision of this Agreement shall not be construed as a waiver of any other or
subsequent term, condition or provision.
 
16.         Governing Law.  This Agreement shall be construed in accordance with
and governed by the internal laws (without reference to choice or conflict of
laws) of the State of Nevada.
 
17.         Attorney’s Fees.  In the event any Party to this Agreement brings
any action to enforce any provision hereof or to collect damages of any kind for
any breach of this Agreement, the prevailing party shall be entitled to all
court costs, all expenses arising out of or incurred by reason of the
litigation, and any reasonable attorney’s fees expended or incurred in any such
proceedings, and all such costs and expenses shall be included in the judgment.
 
18.         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties and each of their respective heirs, successors,
assigns and related entities.
 
19.         No Assignment of Claims.  Each Party hereby represents and warrants
that such Party has not assigned or otherwise transferred or subrogated, or
purported to assign, transfer or subrogate, to any person or entity, any Claim,
or any portion thereof, or interest therein such Party may have against the
other and such Party agrees to indemnify, defend and hold the other harmless
from and against any and all liabilities, losses, demands, claims, damages,
costs, expenses or attorneys’ fees incurred by such other Party as the result of
any person or entity asserting any such right, assignment, transfer or
subrogation.
 

 
 

--------------------------------------------------------------------------------

 

20.         Further Act.  The Parties, without further consideration, shall
execute and deliver such other documents and take such other action as may be
necessary to achieve the objectives of this Agreement.
 
21.         No Release of Obligations.  Nothing contained in this Agreement
shall operate to release or discharge any of the Parties hereto from any claims,
rights or causes of action arising out of, relating to or connected with the
breach, violation, or untruth of any representation or warranty of such Party
set forth herein.
 
22.         Counterparts.  This Agreement may be executed in two or more
counterparts, and by facsimile, each of which shall be deemed an original but
all of which taken together shall constitute but one and the same Agreement.
 
[Signatures on Following Page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement
effective as of the date first written above.
 

 
ONCALL SUPERIOR MANAGEMENT
     
/s/ George Yang
 
By: George Yang
Its:
     
SM eVENTURES
     
/s/ George Yang
 
By: George Yang
Its:
     
LIVEDEAL, INC.
     
/s/ Kevin Hall
 
By: Kevin Hall
Its: Chief Operating Officer
     
TELCO BILLING, INC.
     
/s/ Kevin Hall
 
By: Kevin Hall
Its: President


 
 

--------------------------------------------------------------------------------

 